         Case 5:20-cv-00205 Document 1 Filed 02/20/20 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION
Ann Marie Attridge             §
                               §
                               § Civil Action No.:
                               §
                                     5:20-cv-205
                               §
V                              §
                               §
                               §
                               §
Colonial Savings F.A. and      §
TransUnion, LLC                §
                               §


        Complaint for Violations of the Fair Credit Reporting Act

                           ____________________


Introduction

  1. When Congress enacted the Fair Credit Reporting Act it found that

     inaccurate credit reporting impaired the efficiency of the banking

     system and compromised public confidence in the banking system.

     That consumer reporting agencies had a vital role in assembling an

     evaluating consumer credit and other information. And that there was

     a need to ensure consumer reporting agencies exercised their

     responsibilities with fai rness, impartiality, and a respect for the

     consumer’s right to privacy.
       Case 5:20-cv-00205 Document 1 Filed 02/20/20 Page 2 of 8




2. Among the responsibilities of credit reporting agencies is the

   maintenance of reasonable procedures to assure the maximum

   possible accuracy of the information about the individual wh o is the

   subject of the report.

3. Credit reporting agencies do not create the data on their reports. They

   are furnished this data by various furnishers. These furnishers can be

   banks, lending institutions, debt collectors, car dealerships, retailers,

   and others. The FCRA prohibits furnishers from furnishing any

   information that it knows or has reasonable cause to believe is

   inaccurate.

4. Plaintiff brings this action against the Defendants under the Fair

   Credit Reporting Act seeking actual damages, statutory d amages,

   punitive damages, attorneys fees, costs, and all other relief available

   at law or in equity.

Jurisdiction & Venue

5. This Court is conferred jurisdiction by 15 U.S.C. § 1681p and 28

   U.S.C. § 1331.

6. Venue is proper in this district and division as Plaintiff is a resident

   of and has been a resident of the City of San Antonio, Bexar County,

   Texas at all times relevant to this action.
            Case 5:20-cv-00205 Document 1 Filed 02/20/20 Page 3 of 8




Parties

  7. Plaintiff Ann M. Attridge is a natural person.

  8. Defendant Colonial Savings, F.A. is a business authorized to conduct

        business in the State of Texas; it may be served via its registered

        agent Lee J. Brookshire, Jr. at 2624 W. Freeway, Fort Worth, Texas

        76012.

  9. Defendant TransUnion, LLC is a foreign limited liability company

        authorized to conduct business in Texas. It may be served via its

        registered agent The Prentice -Hall Corporation System at 211 E. 7th

        St. Austin, Ste 620, Texas 78701.



Facts

  10. Attridge works with mortgages in the financial services industry.

  11. Her continued employment requires her maintain a good reputation.

  12. She has worked hard to cultivate a maintain a reputation as a

        financially responsible, hardworking, and honest person.

  13. One way her employers check her reputation is through her credit

        report.

  14. While relief under bankruptcy laws is available to all who need it ,

        Attridge has managed her finances well, and have never contemplated

        or required the relief provided by bankruptcy laws.
       Case 5:20-cv-00205 Document 1 Filed 02/20/20 Page 4 of 8




15. Exhibit A is a search of PACER’s records for bankruptcy cases filed

  by last name Attridge and first name Ann. There are no results.

16. Ms. Attridge was formerly known as Ann Marie Henley. Similarly,

  per Exhibit B, there are no results in a bankruptcy search of that

  name.

17. She was surprised wh en Colonial, her mortgage company, in 2014 ,

  told her they were unable to accept payments online because she had

  filed bankruptcy.

18. After explaining that she never filed bankruptcy, Colonial told her

  the mistake was cleared up and corrected as of July 2014.

19. She believed that Colonial had corrected its mistake as it began

  accepting her online mortgage payments again.

20. In April 2019, as part of a background check for new employment, a

  prospective employer used HireRight, an employment background

  service. The HireRight report showed Colonial was reporting

  Attridge had filed bankruptcy.

21. After she learned that this inaccurate reporting was being reported

  she disputed it with HireRight and Colonial.

22. On May 2, 2019 Lilia Sori a, an employee of Colonial, emailed a

  letter to Attridge stating “TransUnion has inadvertently reported your

  loan as having a bankruptcy status.”
                 Case 5:20-cv-00205 Document 1 Filed 02/20/20 Page 5 of 8




    23. Exhibit C is a true and correct copy of Colonial’s May Letter with

         redactions per Fed. R. Civ. P. 5.2.

    24. On May 20, 2019 HireRight sent a letter stating that the reporting

         related to the Colonial mortgage “has been verified as accurate by

         TransUnion.”

    25. Exhibit D is a true and correct copy of HireRight’s May Letter

         except that it has been redacted per Fed. R. Civ. P. 5.2.

    26. Around this time Attridge opened a dispute as to the incorrect

         bankruptcy reporting with Trans Union via its online dispute portal.

         In disputing the bankruptcy reporting, she provided all relevant

         information, namely that she had never filed bankruptcy.

    27. In June TransUnion responded to the dispute stating that

         “[TransUnion] investigated the information you disputed and the

         disputed information was VERIFIED AS ACCURATE …” [emphasis

         in original]. 1

    28. Exhibit E is TransUnion’s response with redactions per Fed. R. Civ.

         P. 5.2.

    29. The only entity that could have verified it as accurate is Colonial.

         But they claimed it was Trans Union’s “inadvertent report[ing].”




1
  Th e l et ter f r o m Tr an s U n io n i s ad d r e ss ed to An n M. H en l ey . H en ly i s Ms. A ttr id g e’ s n am e
fro m a p rev io u s m ar r iag e. A ttr id g e is h er m aid e n n am e wh ich sh e n o w u se s.
          Case 5:20-cv-00205 Document 1 Filed 02/20/20 Page 6 of 8




  30. Colonial points the finger at Trans Union. When TransUnion

     forwards the investigation, as required by the FCRA, to Colonial,

     they confirm the bankruptcy as accurate.

  31. In an effort to clear up her report short of litigation, Attridge re -

     disputed the debt on or about October 2, 2019.

  32. In a letter dated October 16, 2019, TransUnion responded that

     Colonial had verified the bankruptcy reporting as accurate.

  33. As of the filing of this complaint, in spite of her taking all the steps

     required to correct an inaccurate credit report, Attridge continues to

     deal with highly negative , inaccurate credit reporting.

  34. Attridge has, on several occasions, engaged in an exercise in

     frustration, testing the bounds of credibility, explaining that while

     her credit report reflects a bankruptcy, she has never fi led

     bankruptcy, and that after properly disputing it neither TransUnion

     nor Colonial has corrected it.

  35. Attridge has experienced a high degree of stress as a result of this

     false reporting.

First Cause of Action – Fair Credit Reporting Act Against Colonial

  36. Colonial furnished data to Trans Union.

  37. As a furnisher, Colonial is req uired to participate in the

     reinvestigations conducted by Trans Union and HireRight when
         Case 5:20-cv-00205 Document 1 Filed 02/20/20 Page 7 of 8




     Attridge disputed the accuracy of the bankruptcy reported by

     Colonial.

  38. TransUnion, per its June 15, 2019 letter to Attridge, requested

     Colonial 1) review relevant in formation, 2) investigate Attridge’s

     dispute, 3) provide Trans Union a response, and 4) update their

     records.

  39. Colonial willfully failed to comply with requirement to participate

     in the reinvestigation conducted by Trans Union in violation of 15

     U.S.C. § 1681n.

  40. Colonial was negligent in failing to comply with requirement to

     participate in the reinvestigation conducted by Trans Union in

     violation of 15 U.S.C. § 1681o.

Second Cause of Action – Fair Credit Reporting Act against Trans Union

  41. When a consumer disp uted the accuracy of an item reporting by a

     credit reporting agency, the agency must check with both the original

     sources and with reliable sourced of the disputed information. A

     CRA can not rely solely on a furnishers’ investigation.

  42. Here, TransUnion failed to investigate Attridge’s dispute. A ten cent

     PACER search reveals that Attridge neve r filed bankruptcy.

  43. TransUnion’s failure to comply with the FCRA was willful and

     violated 15 U.S.C. § 1681n.
            Case 5:20-cv-00205 Document 1 Filed 02/20/20 Page 8 of 8




   44. TransUnion’s failure to comply with the FCRA was negligen t and

        violated 15 U.S.C. § 1681o.

Jury Demand

   45. Plaintiff demand s a trial by jury.



Prayer

Plaintiff seeks judgment in favor of Plaintiff and against Defendants in

accordance with the evidence adduced at trial, based on the following

requested relief:

   a.   Actual damages;
   b.   Statutory damages;
   c.   Punitive damages;
   d.   Costs and reasonable attorney’s fees; and
   e.   All such other and further relief as may be necessary, just, and
        proper.

                                      Respectfully Submitted,

                                      /s/William M. Clanton
                                      William M. Clanton
                                      Texas Bar No. 24049436

                                      Law Office of Bill Clanton, P.C.
                                      926 Chulie Dr.
                                      San Antonio, T exas 78216
                                      210 226 0800
                                      210 338 8660 fax
                                      bill@clantonlawoffice.com
